 Case 19-32928        Doc 282         Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                                      Document      Page 1 of 27



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In Re:                                                 Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                             Chapter 11

                        Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of
Unsecured Creditors of Rancher’s Legacy Meat
Co.,

                        Plaintiffs,

v.

Great Western Bank,

                        Defendant, Counter-Claim-
                        Claimant, Cross-Claimant,
                        and Third-Party Plaintiff,
                                                       Adversary No.: 19-3095-MER
v.

James L. Ratcliff,

                        Defendant and Cross-
                        Defendant,

v.

James N. Ratcliff, Jeffrey K. Fredin, and Curtis D.
Fredin,

                        Third-Party Defendants.


     NOTICE OF HEARING AND MOTION FOR ORDER APPROVING MEDIATED
        SETTLEMENT IN ADVERSARY PROCEEDING NO. 19-AP-3095-MER


TO:      The parties-in-interest as specified in Local Rule 9013-3(a)(2)




1721405 v1
 Case 19-32928        Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57             Desc Main
                                  Document      Page 2 of 27



        1.     Rancher’s Legacy Meat Co., as Debtor in Possession (“Rancher’s” or the

“Debtor”) moves the Court for the relief requested below and give notice of hearing herewith.

        2.     A hearing on this motion will be held on Thursday, October 22, 2020 at 9:30

a.m., before the Honorable Michael E. Ridgway in Courtroom 7W, U.S. Courthouse, 300 South

Fourth Street, Minneapolis, MN 55415.

        3.     Any response to this motion must be filed and served no later than Friday,

October 16, 2020, which is five days before the time set for the hearing (including Saturdays,

Sundays and holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY

FILED, THE COURT MAY APPROVE THE MOTION WITHOUT A HEARING.

        4.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334, Fed. R. Bankr. P. 5005, and Local Rule 1070-1. This is a core proceeding.

        5.     The petition commencing this Chapter 11 case was filed on September 20, 2019

(the “Petition Date”). The case is now pending before this Court.

        6.     The relief sought in this Motion is based upon 11 U.S.C. § 105(a), § 544, § 547,

§ 550, § 551, Fed. R. Bankr. P. 9019 and Local Rule 9019-1. The Debtor requests Court approval

of a mediated settlement reached by and between the parties in the above-captioned adversary

proceeding during a mediation with Judge Fisher, conducted on August 28, 2020 and September

1, 2020.

                                        BACKGROUND

        7.     In December 2011, Great Western Bank (“Great Western”) entered into a loan

agreement (as amended from time to time, the “Loan Agreement”) with James N. and James L.

Ratcliff (together, the “Ratcliffs”), and Jeffrey K. and Curtis D. Fredin (together, the “Fredins”)

(the Ratcliffs and the Fredins are collectively referred to herein as, the “Borrowers”) for a $1


                                                 2

1721405 v1
 Case 19-32928       Doc 282      Filed 09/30/20 Entered 09/30/20 09:01:57          Desc Main
                                  Document      Page 3 of 27



million loan (the “Loan”) and a promissory note (the “Promissory Note”) (the Loan Agreement

and all amendments to the Loan Agreement and the Promissory Note, collectively, the “Loan

Documents”).

        8.     Pursuant to the Loan Documents, Great Western loaned $979,419.79 pursuant to

the Loan Documents, and the Borrowers agreed to make payments to Great Western when due

until the Loan had been paid in full.

        9.     Between May 2012 until April 2018, the Borrowers executed several amendments

to the Loan Documents.

        10.    Starting in December 2012 and continuing regularly until August 2019, the

Debtor made monthly payments of $6,013 to Great Western and Debtor also made a payment of

$6,614.30 in October 2015 and a payment of $6,156.19 in January 2018.

        11.    On September 20, 2019, a petition was filed commencing this as a Chapter 11

case. The case is pending in the Bankruptcy Court for the District of Minnesota.

        12.    Rancher’s is a Debtor-in-Possession pursuant to 11 U.S.C. § 1107 and has all the

rights and powers granted to a Debtor-in Possession under the Bankruptcy Code.

        13.    Rancher’s commenced the above-captioned adversary proceeding by filing a

complaint (the “Complaint”) on October 15, 2019, asserting pursuant to sections 544, 547, 550

and 551 of the Bankruptcy Code, the following counts: (1) Preferential Transfers (“Count I”); (2)

Constructive Fraudulent Transfers under 11 U.S.C. § 548 (“Count II”); (3) Constructive

Fraudulent Transfers under Minnesota Law (“Count III”); (4) Avoiding Security Interest of

Defendant Ratcliff (“Count IV”); and (5) Disallowance of Claim of Defendant Ratcliff (“Count

V”).




                                                3

1721405 v1
 Case 19-32928       Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57            Desc Main
                                 Document      Page 4 of 27



        14.    Counts I, II, and III effectively seek to avoid all payments Rancher’s made to

Great Western on account of the Loan from September 20, 2013 through September 20, 2019,

and to recover those amounts (the “Challenged Payments”)

        15.    On or about December 17, 2019, Great Western filed a counterclaim against the

Debtor for unjust enrichment/quantum meruit (the “Counterclaim”).

        16.    On July 9, 2020, Great Western filed a crossclaim against James L. Ratcliff and

third party claims against James N. Ratcliff, Jeffrey K. Fredin, and Curtis D. Fredin seeking from

the Borrowers the approximately $335,000 outstanding under the Loan Documents plus interest

of 18% per annum as well as judgment for any losses Great Western suffered in connection with

the Adversary Proceeding and Great Western’s attorneys’ fees in connection with this matter (the

“Great Western Crossclaims” and the “Great Western Third Party Claims”)

        17.    On August 10, 2020, James L. Ratcliff and James N. Ratcliff filed an Answer to

the Great Western Crossclaims and Great Western Third Party Claims and their own crossclaim

against Jeffrey K. Fredin and Curtis D. Fredin seeking contribution and indemnity for any

amounts which might be awarded to Great Western (the “Ratcliff Crossclaim”).

        18.    The parties to the above-captioned adversary proceeding participated in a

mediation before the Honorable William J. Fisher on August 28, 2020 and September 1, 2020, at

which point the parties agreed, subject to definitive documentation and approval by the

Bankruptcy Court, to a global resolution of Counts I, II, III, and V, the Counterclaim, the Great

Western Crossclaims, the Great Western Third Party Claims, and the Ratcliff Crossclaim

(collectively, the “Resolved Claims”).

        19.    Count IV has not been resolved by the Debtor, the Committee, and James L.

Ratcliff. Therefore, no party of Count IV is being resolved by this Settlement Agreement (the


                                                 4

1721405 v1
 Case 19-32928        Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57             Desc Main
                                  Document      Page 5 of 27



“Unresolved Claim”). However, the Debtor, the Committee, and James L. Ratcliff have agreed to

return to mediation with Judge Fisher in an attempt to settle the Unresolved Claim.

        20.    After considering the complexity of the issues, the scope of litigation necessary to

resolve the disputes between the parties, and the potential likelihood of success, all parties have

mutually agreed to enter into that certain Settlement Agreement, dated September 17, 2020 (the

"Settlement Agreement"), a copy of which is attached hereto as Exhibit A.

        21.    Specific reference should be made to the Settlement Agreement for all of the

terms of the parties’ settlement. However, the general terms are as follows:

               a. Within ten days of cout approval of the Settlement Agreement, the Fredins
                  and the Ratcliffs shall pay the Debtor $40,000, with $20,000 being paid by the
                  Fredins and $20,000 being paid by the Ratcliffs;

               b. On or before September 18, 2020, the Fredins and the Ratcliffs shall pay
                  Great Western $336,724.77, with $159,362.39 being paid by the Ratcliffs and
                  $177,362.39 being paid by the Fredins. These payments will fully satisfy the
                  indebtedness owing by the Borrowers to Great Western;

               c. James L. Ratcliff shall have an allowable claim in the amount set out in the
                  proof of claim filed in the Bankruptcy Case of $17,986,449.95. All claims and
                  defenses as to the Unresolved Claim, James L. Ratcliff’s status as a secured
                  creditor, and what rights James L. Ratcliff has as a result and any amount of
                  his secured claim are reserved. Further, the claim of James L. Ratcliff allowed
                  by the Settlement Agreement shall not attach to, nor participate in, any
                  distribution made to creditors of the estate on account of the settlement
                  payments made by the Fredins and the Ratcliffs pursuant to the Settlement
                  Agreement.

        22.    The Fredins and the Ratcliffs timely made the required payments described in

subparagraph 21(b) and will make the required payments described in subparagraph 21(a) upon

court approval of the Settlement Agreement.

        23.    Following court approval of the Settlement Agreement, the following claims will

be dismissed in the above-captioned adversary proceeding:



                                                 5

1721405 v1
 Case 19-32928            Doc 282       Filed 09/30/20 Entered 09/30/20 09:01:57             Desc Main
                                        Document      Page 6 of 27



                  (a)         The Debtor and the Committee shall dismiss with prejudice the Resolved
                              Claims against both Great Western and James L. Ratcliff;

                  (b)         Great Western shall dismiss with prejudice the Counterclaim;

                  (c)         Great Western shall dismiss with prejudice the Great Western Crossclaims
                              and the Great Western Third Party Claims.

                  (d)         James L. Ratcliff and James N. Ratcliff shall dismiss with prejudice the
                              Ratcliff Crossclaim.

        24.       The Debtor believes the proposed settlement is in the best interests of creditors

and the estate.

        25.       Pursuant to Local Rule 9013-2(a), this motion is verified and is accompanied by a

memorandum of law, a proposed order and proof of service.

        26.       Pursuant to Local Rule 9013-2(c), the Debtor gives notice that it may, if

necessary, call the following individuals to testify regarding the facts set out in this motion:

Arlyn J. Lomen – Rancher’s Legacy Meat Co. and/or Rod Peterson – Platinum Management

LLC.

        WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

                  a. Approving the mediated settlement between the parties in Adversary

                        Proceeding No. 19-ap-3095-MER, as detailed in the Settlement Agreement;

                        and

                  b. Granting such other and further relief as the Court deems just and equitable.




                                                      6

1721405 v1
 Case 19-32928     Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57      Desc Main
                             Document      Page 7 of 27



Dated: September 30, 2020              FOLEY & MANSFIELD, PLLP


                                   BY: /s/ Cameron A. Lallier
                                        Thomas J. Lallier (#163041)
                                        Cameron A. Lallier (#393213)
                                        250 Marquette Avenue, Suite 1200
                                        Minneapolis, MN 55401
                                        Telephone: (612) 338-8788

                                       ATTORNEYS FOR DEBTOR




                                         7

1721405 v1
 Case 19-32928       Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57            Desc Main
                                 Document      Page 8 of 27



                                SETTLEMENT AGREEMENT

       This Settlement Agreement (the “Settlement Agreement”) is entered into this 17th day of
September, 2020 (the “Effective Date”), by and between Rancher’s Legacy Meat Co. (the
“Debtor”), the Official Committee of Unsecured Creditors of Rancher’s Legacy Meat Co. (the
“Committee” and, together with the Debtor, the “Plaintiffs”), Great Western Bank (“Great
Western”), James N. and James L. Ratcliff (together, the “Ratcliffs”), and Jeffrey K. and Curtis
D. Fredin (together, the “Fredins”), for mutual consideration and the purposes expressed herein.
Each of the Debtor, the Committee, Great Western, the Ratcliffs, and the Fredins are referred to,
from time to time, as a “Party” and, collectively, as the “Parties”.

                                          RECITALS

       WHEREAS, in December 2011, Great Western entered into a loan agreement (as amended
from time to time, the “Loan Agreement”) with the Ratcliffs and the Fredins (together, the
“Borrowers”) for a $1 million loan (the “Loan”) and a promissory note (the “Promissory Note,”
together with the Loan Agreement and all amendments to the Loan Agreement and the Promissory
Note, collectively, the “Loan Documents”);

        WHEREAS, pursuant to the Loan Documents, Great Western loaned $979,419.79 pursuant
to the Loan Documents, and the Borrowers agreed to make payments to Great Western when due
until the Loan had been paid in full;

        WHEREAS, in total, between December 2011 and February 2012, Great Western was
instructed to advance the $979,419.79 of the Loan proceeds to Debtor’s direct deposit account at
Great Western in the name of Unger Meat Company;

     WHEREAS, between May 2012 until April 2018, the Borrowers executed several
amendments to the Loan Documents;

       WHEREAS, as required under the Loan Documents, starting in December 2012 and
continuing regularly until August 2019, the Debtor made a payment of $6,013 to Great Western
and Debtor also made a payment of $6,614.30 in October 2015 and a payment of $6,156.19 in
January 2018;

        WHEREAS, all indebtedness owing under the Loan Documents to Great Western,
including, without limitation, indebtedness evidenced by the Loan Agreement, the Promissory
Note, and the Loan Documents, and any extensions, renewals, restatements and modifications
thereof and all principal, interest, fees and expenses relating thereto; and all of the Borrowers’
debts, liability, obligations, covenants, warranties and duties to Great Western, however arising,
whether liquidated or unliquidated, whether absolute or contingent, and of whatever nature and
principal, interest, fees, expenses and charges relating to any of the foregoing, including without
limitation, costs and expenses of collection and enforcement of the Loan Documents, including
without limitation attorneys’ fees of both inside and outside counsel, are referred to in this
Agreement as the “Obligations”;




                                                                                        Exhibit A
 Case 19-32928       Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57            Desc Main
                                 Document      Page 9 of 27



        WHEREAS, the Obligations were secured by the property (together with all substitutions
and replacements for and products and proceeds of any of the foregoing, the “Collateral”) set forth
in the following documents:

       (i)     Assignment of Deposit Account with an approximate balance of $101,958.75 from
               James L. Ratcliff to Great Western dated December 2, 2011 and Assignment of
               Deposit Account with an approximate balance of $50,936.52 from James L. Ratcliff
               to Great Western dated December 20, 2011 (collectively, the “Ratcliff
               Collateral”); and

       (ii)    Assignment of Deposit Account with an approximate balance of $101,958.75 from
               Fredin Brothers, Inc. to Great Western dated December 2, 2011 and assignment of
               Deposit Account with an approximate balance of $50,936.52 from Fredin Brothers,
               Inc. to Great Western dated December 20, 2011 (collectively, the “Fredin
               Collateral”);

       WHEREAS, Rancher’s Legacy Meat Company (“Rancher’s Legacy” and previously
known as Unger Meat Company) filed a voluntary petition under Chapter 11 of the Bankruptcy
Code on September 20, 2019 (the “Bankruptcy Case”) in the Bankruptcy Court for the District
of Minnesota (the “Bankruptcy Court”);

        WHEREAS, as part of the Bankruptcy Case, on October 15, 2019, an adversary proceeding
(the “Adversary Proceeding”) was filed against Great Western and James L. Ratcliff asserting
the following counts: (1) Preferential Transfers (“Count I”); (2) Constructive Fraudulent Transfers
under 11 U.S.C. § 548 (“Count II”); (3) Constructive Fraudulent Transfers under Minnesota Law
(“Count III”); (4) Avoiding Security Interest of Defendant Ratcliff (“Count IV”); and (5)
Disallowance of Claim of Defendant Ratcliff (“Count V”);

       WHEREAS, Counts I, II, and III effectively seek to avoid all payments Rancher’s Legacy
made to Great Western on account of the Loan from September 20, 2013 through September 20,
2019, and to recover those amounts (the “Challenged Payments”);

       WHEREAS, on or about December 17, 2019, Great Western filed a counterclaim against
the Debtor for unjust enrichment/quantum meruit (the “Counterclaim”);

        WHEREAS, on or about July 9, 2020, Great Western filed a crossclaim against James L.
Ratcliff and third party claims against James N. Ratcliff, Jeffrey K. Fredin, and Curtis D. Fredin
seeking from the Borrowers the approximately $335,000 outstanding under the Loan Documents
plus interest of 18% per annum as well as judgment for any losses Great Western suffered in
connection with the Adversary Proceeding and Great Western’s attorneys’ fees in connection with
this matter (the “Great Western Crossclaims” and the “Great Western Third Party Claims”);

        WHEREAS, on or about August 10, 2020, James L. Ratcliff and James N. Ratcliff filed an
Answer to the Great Western Crossclaims and Great Western Third Party Claims and their own
crossclaim against Jeffrey K. Fredin and Curtis D. Fredin seeking contribution and indemnity for
any amounts which might be awarded to Great Western (the “Ratcliff Crossclaim”);



                                                2
                                                                                        Exhibit A
 Case 19-32928       Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57            Desc Main
                                 Document      Page 10 of 27




       WHEREAS, on or about May 2020, Great Western liquidated the Ratcliff Collateral and
the Fredin Collateral;

        WHEREAS, as of August 28, 2020, the outstanding amounts (excluding the Challenged
Payments, Default Interest, and attorneys’ fees incurred by Great Western in connection with this
matter) due and owing under the Loan Documents are $318,934.17 in principal and $17,790.60 in
interest, totaling $336,724.77;

        WHEREAS, the Parties participated in a mediation before the Honorable William J. Fisher
in August 2020, at which point the Parties agreed, subject to definitive documentation and approval
by the Bankruptcy Court, to a global resolution of Counts I, II, III, and V, the Counterclaim, the
Great Western Crossclaims, the Great Western Third Party Claims, and the Ratcliff Crossclaim
(collectively, the “Resolved Claims”);

        WHEREAS, Count IV has not been resolved by the Debtor, the Committee, and James L.
Ratcliff and is not part of this Settlement Agreement (the “Unresolved Claim”); and

        WHEREAS, in order to avoid the costs and risks of further litigation, the Parties have
determined to resolve the Resolved Claims on the terms and subject to the conditions set forth in
this Settlement Agreement.

                                         AGREEMENT

       NOW, THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

       1.      Recitals; Capitalized Terms. The Parties acknowledge that the recitals set forth
above are true and correct, and are made a part of this Settlement Agreement. Capitalized terms
used and not defined in this Settlement Agreement have the meanings assigned to such terms in
the Loan Documents.

        2.     Payments. In full and final settlement and satisfaction of the Resolved Claims, the
Parties agree as follows:

               (a)    Within ten days of the Final Approval Date (as defined below), the Fredins
                      and the Ratcliffs shall pay the Debtor $40,000, with $20,000 being paid by
                      the Fredins and $20,000 being paid by the Ratcliffs. For the avoidance of
                      any doubt, Great Western will not make any payment to any other Party in
                      connection with the resolution of the Resolved Claims.

               (b)    On or before September 18, 2020, the Fredins and the Ratcliffs shall pay
                      Great Western $336,724.77, with $159,362.39 being paid by the Ratcliffs
                      and $177,362.39 being paid by the Fredins. The payment of these amounts
                      by the Fredins and the Ratcliffs will occur on or before September 18, 2020



                                                3
                                                                                        Exhibit A
 Case 19-32928        Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57              Desc Main
                                  Document      Page 11 of 27



                       regardless of whether the Final Approval Date (as defined below) has
                       occurred as of that date.

        3.      The Unresolved Claim. As and for further consideration of the Resolved
Claims, Plaintiffs hereby agree that Count V shall be settled by withdrawal of all objections
to the amount of the claim of James L. Ratcliff; that James L. Ratcliff has an allowable unsecured
claim in the amount set out in the proof of claim filed in the Bankruptcy Case of $17,986,449.95;
and that all claims and defenses as to the Unresolved Claim, James L. Ratcliff’s status as a secured
creditor, and what rights James L. Ratcliff has as a result and any amount of his secured claim are
reserved. Nothing in this Settlement Agreement shall be construed as an admission by either the
Debtor, the Committee, or James L. Ratcliff that the cause of action set forth in Count IV of the
Complaint is settled pursuant to this Settlement Agreement. For the avoidance of doubt, the claim
of James L. Ratcliff allowed in this Paragraph 3 shall not attach to, nor participate in, any
distribution made to creditors of the estate on account of the settlement payments made by the
Fredins and the Ratcliffs pursuant to Paragraph 2(a) of this Settlement Agreement.

         4.     Releases. Upon the Final Dismissal Date (as defined below) and the payment of
the amounts described in paragraph 2, above, each of the Parties to this Settlement Agreement
release, acquit and discharge each of the other Parties and their respective affiliates, subsidiaries,
successors and assigns, and the officers, directors, partners, shareholders, members, managers,
employees, attorneys, agents and representatives of the foregoing, of and from the claims asserted
in, arising under or relating to the claims and issues asserted in the Adversary Proceeding or with
respect to the Loan Agreement, the Note, the Loan Documents, the administration of the Loan
Agreement, the Note, or the Loan Documents, the negotiations relating to this Settlement
Agreement and any other instruments and agreements executed by the Borrowers in connection
therewith or herewith, arising on or before the Effective Date. Each Party agrees not to sue any
other Party or in any way assist any other person or entity in suing a Party with respect to any
claim released herein. Notwithstanding the foregoing nothing herein shall be interpreted as a
release of or by the Debtor, the Committee or James L. Ratcliff related to the Unresolved Claim.

       5.      9019 Motion. Within five (5) business days of the execution of this Settlement
Agreement by all Parties, the Debtor shall file a Bankruptcy Rule 9019 motion (in form and
substance reasonably satisfactory to all Parties) seeking approval of this Settlement Agreement as
being fair and reasonable to the Debtor, which shall, among other things, resolve the Resolved
Claims (the “Rule 9019 Motion”). The date of the entry of the Approval Order by the Bankruptcy
Court will be the “Final Approval Date.”

        6.      Dismissal. Within ten business days of the Final Approval Date, the following
Parties shall take the following actions:

               (a)     The Debtor and the Committee shall dismiss with prejudice the Resolved
                       Claims against both Great Western and James L. Ratcliff;

               (b)     Great Western shall dismiss with prejudice the Counterclaim;

               (c)     Great Western shall dismiss with prejudice the Great Western Crossclaims
                       and the Great Western Third Party Claims.



                                                  4
                                                                                           Exhibit A
 Case 19-32928        Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57             Desc Main
                                  Document      Page 12 of 27



               (d)     James L. Ratcliff and James N. Ratcliff shall dismiss with prejudice the
                       Ratcliff Crossclaim.

To effectuate the dismissals described in this paragraph 6 the Parties shall enter into a stipulation
of dismissal pursuant to Federal Rule of Civil Procedure 41, as incorporated by Federal Rule of
Bankruptcy Procedure 7041. It is the intent of the Parties to dismiss the Resolved Claims in their
entirety with prejudice. The Parties agree to make, amend, or correct any necessary filing to that
end, and generally to take all steps necessary to dismiss with prejudice the Resolved Claims. Upon
the dismissals with prejudice described in this paragraph 6, Great Western, James N. Ratcliff, and
the Fredins will no longer be parties to the Adversary Proceeding. The date on which the last
dismissal described in this paragraph 6 is effectuated will be referred to as the “Final Dismissal
Date.”

        7.      Compromise of Disputed Claims. The Parties acknowledge and agree that this
Settlement Agreement is a compromise of disputed claims and that none of the Parties admits, and
each expressly denies, any liability on its part. Nothing in this Settlement Agreement shall be
offered or received in evidence in any action or proceeding of any kind other than such proceeding
as may be necessary to consummate, defend, enforce or give effect to this Settlement Agreement.

        8.     Proper Authority. Each person signing this Settlement Agreement represents and
warrants that such person has been duly authorized and has the requisite authority to execute and
deliver this Settlement Agreement on behalf of such party, to bind such Party to the terms and
conditions of this Settlement Agreement and to act with respect to the rights and claims that are
being altered or otherwise affected by this Settlement Agreement.

        9.      No Reliance. The Parties represent and acknowledge that, in executing this
Settlement Agreement, they do not rely and have not relied upon any representation or statement
made by any other Party or any of their agents, shareholders, representatives or attorneys, with
regard to the subject matter, basis or effect of this Settlement Agreement or otherwise, other than
specifically stated in this Settlement Agreement. The Parties further declare that, in making this
Settlement Agreement, they rely upon their own respective judgment, beliefs and interest and the
advice of their respective counsel (for whose expense each shall be solely responsible) and that
they have had a reasonable period of time to consider this Settlement Agreement.

        10.     Enforcement of Settlement Agreement. In the event that an action is commenced
by any Party to enforce the provisions of this Settlement Agreement, the prevailing party shall be
entitled to an award, in addition to any other claims or damages, of its costs and expenses including
attorneys’ fees in connection with said action.

        11.    No Presumption Against Drafter. The Parties agree that each Party has reviewed
this Settlement Agreement and that each fully understands and voluntarily accepts all the
provisions contained in this Settlement Agreement. The Parties further agree that this Settlement
Agreement was the product of negotiations between the Parties and that any rule of construction
that ambiguities are to be resolved against the drafting party shall not apply in the interpretation
of this Settlement Agreement.




                                                 5
                                                                                          Exhibit A
 Case 19-32928       Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57           Desc Main
                                 Document      Page 13 of 27



         12.   Enforceability. Should any immaterial provision of this Settlement Agreement be
declared or be determined to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining parts, terms or provisions shall not be affected thereby and said
illegal, unenforceable or invalid part, term or provision shall be deemed not to be a part of this
Settlement Agreement.

        13.    Entire Agreement. This Settlement Agreement sets forth the entire agreement
between the Parties and fully supersedes any and all prior agreements and understandings, written
or oral, between the Parties pertaining to the subject matter hereof. In the event of any conflict
between the provisions of this Settlement Agreement and the provisions of any Loan Document,
the provisions of this Settlement Agreement shall govern.

        14.     No Modifications. No modification, amendment or waiver of this Settlement
Agreement shall be binding or enforceable unless in writing and signed by all Parties. No
amendment, modification or waiver of the provisions of or any Loan Document shall be effective
unless the same shall be in writing and signed by the party against whom it is to be enforced, and
then such amendment, modification or waiver shall be effective only in the specific instance and
for the specific purpose for which given.

       15.     Benefit. This Settlement Agreement shall be binding upon and inure to the benefit
of the Parties, and their respective representatives, executors, successors, administrators and
assigns.

        16.      Counterparts. This Settlement Agreement may be executed in one or more
counterparts, including by facsimile and/or electronic mail, each of which shall be deemed an
original, but all of which together constitute one and the same instrument.

        17.     Attorneys’ Fees and Costs. The Parties shall bear their own attorneys’ fees and
costs incurred in connection with this matter.

     18.  Waiver of Jury Trial. EACH PARTY TO THIS SETTLEMENT AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SETTLEMENT AGREEMENT,
THE LOAN DOCUMENTS AND ANY OTHER INSTRUMENTS OR AGREEMENTS
EXECUTED BY ANY PARTY IN CONNECTION HEREWITH OR THEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

      19.   Borrowers’ Understanding. THE BORROWERS ACKNOWLEDGE THAT:
(A) THIS SETTLEMENT AGREEMENT CONTAINS A COMPLETE RELEASE OF CLAIMS
AND WAIVERS OF CERTAIN RIGHTS; (B) THE BORROWERS HAVE READ AND
UNDERSTOOD THIS SETTLEMENT AGREEMENT IN ITS ENTIRETY PRIOR TO
SIGNING AND FULLY AGREE TO EACH, ALL AND EVERY PROVISION HEREOF; AND
(C) THE BORROWERS HAVE RECEIVED A COPY HEREOF.

     20.   Additional Provisions. TIME IS OF THE ESSENCE WITH RESPECT TO ALL
PROVISIONS OF THIS SETTLEMENT AGREEMENT. THIS SETTLEMENT AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MINNESOTA. THE PARTIES HEREBY CONSENT TO THE


                                                6
                                                                                       Exhibit A
 Case 19-32928     Doc 282    Filed 09/30/20 Entered 09/30/20 09:01:57        Desc Main
                              Document      Page 14 of 27



EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN THE
COUNTY OR FEDERAL JURISDICTION OF GREAT WESTERN'S BRANCH WHERE THE
LOAN FACILITY OR OTHER EXTENSION OF CREDIT WAS ORIGINATED, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO
ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS
SETTLEMENT AGREEMENT, THE COLLATERAL, ANY OTHER LOAN DOCUMENT, OR
ANY TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING.

       21.    Section Headings. Section headings in this Settlement Agreement are included
herein for convenience of reference only and shall not constitute a part of this Settlement
Agreement for any other purpose.

                           [The next page is the signature page.]




                                             7
                                                                                 Exhibit A
Case 19-32928   Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                          Document      Page 15 of 27




                                                                       Exhibit A
Case 19-32928   Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                          Document      Page 16 of 27




                                                                       Exhibit A
Case 19-32928   Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                          Document      Page 17 of 27




    9/17/20




                                                                       Exhibit A
Case 19-32928   Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                          Document      Page 18 of 27




                                                                       Exhibit A
Case 19-32928   Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                          Document      Page 19 of 27




                                                                       Exhibit A
Case 19-32928   Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                          Document      Page 20 of 27




                                                                       Exhibit A
Case 19-32928    Doc 282   Filed 09/30/20 Entered 09/30/20 09:01:57   Desc Main
                           Document      Page 21 of 27




            30
     Case 19-32928     Doc 282       Filed 09/30/20 Entered 09/30/20 09:01:57       Desc Main
                                     Document      Page 22 of 27

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


In Re:                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                            Chapter 11

                       Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of Unsecured
Creditors of Rancher’s Legacy Meat Co.,

                       Plaintiffs,

v.

Great Western Bank,

                       Defendant, Counter-Claim-
                       Claimant, Cross-Claimant,
                       and Third-Party Plaintiff,

v.                                                    Adversary No.: 19-3095-MER

James L. Ratcliff,

                       Defendant and Cross-
                       Defendant,

v.

James N. Ratcliff, Jeffrey K. Fredin, and Curtis D.
Fredin,

                       Third-Party Defendants.


     MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR ORDER APPROVING
     MEDIATED SETTLEMENT IN ADVERSARY PROCEEDING NO. 19-AP-3095-MER


         Rancher’s Legacy Meat Co., as Debtor in Possession (the “Debtor”) moves the Court for

entry of an order approving a mediated settlement reached by and between the parties in the above-

captioned adversary proceeding during a mediation with Judge Fisher, conducted on August 28,


1721405 v1
   Case 19-32928          Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57              Desc Main
                                      Document      Page 23 of 27

2020 and September 1, 2020. The supporting facts are set forth in the verified motion. The Court

should grant the relief requested because the proposed settlement is in the best interest of all the

parties, including the creditors and the estate.

                                               ARGUMENT

             Compromise is favored by the law as a normal part of the bankruptcy process. In re

 Trism, Inc., 282 B.R. 662, 666 (B.A.P. 8th Cir. 2002). The Federal Rules of Bankruptcy

 Procedure provide that, “[o]n motion by the trustee and after notice and a hearing, the court may

 approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a). “A decision to approve or

 disapprove a proposed settlement under Bankruptcy Rule 9019 is within the discretion of the

 bankruptcy judge.” In re Trism, Inc., 282 B.R. 662, 666 (B.A.P. 8th Cir. 2002) (citing In re

 Flight Transportation Corporate Securities Litigation, 730 F.2d 1128, 1135-36 (8th Cir. 1984)).

 Rule 9019 vests a bankruptcy court with “broad authority to approve or disapprove all

 compromises and settlements affecting the bankruptcy estate.” In re Bates, 211 B.R. 338, 343

 (Bankr. D. Minn. 1997).

             In exercising its discretion, a court should consider the following factors:

             (1)    The probability of success in the litigation;
             (2)    The difficulties, if any, to be encountered in the matter of
                    collection;
             (3)    The complexity of the litigation involved, and the expense,
                    inconvenience, and delay necessarily attending to it; [and]
             (4)    The paramount interests of the creditors and a proper deference to
                    their reasonable views in the premises.

 In re Flight Transportation Corporate Securities Litigation, 730 F.2d 1128, 1135-36 (8th Cir. 1984)

 (citing Drexel v. Loomis, 35 F.2d 800, 806 (8th Cir. 1929); Protective Committee for Independent

 Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-425 (1968)). More

 recently, a fifth factor has been added:

             (5)    Whether the conclusion of the litigation promotes the integrity of
                    the judicial system.
                                                      2
1721405 v1
   Case 19-32928           Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57             Desc Main
                                       Document      Page 24 of 27


 In re Bates, 211 B.R. 338, 343 (Bankr. D. Minn. 1997); see also In re Farmland Industries, Inc.,

 289 B.R. 122 (B.A.P. 8th Cir. 2003) (suggesting that compromise should further the goals of

 bankruptcy — fairness, finality, integrity, and maximization of assets).

             After consideration of these factors, a court can determine whether a settlement is “fair and

 equitable,” Protective Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v.

 Anderson, 390 U.S. 414, 424 (1968), and in the best interests of the estate. In re Trism, Inc., 282

 B.R. 662, 668 (B.A.P. 8th Cir. 2002). The court’s function is not to ensure that the proposed

 settlement is the best possible settlement obtainable. Rather, the court must determine only whether

 the settlement falls below the lowest point on the range of reasonableness. In re Hanson Industries,

 Inc., 88 B.R. 942, 945 (Bankr. D. Minn. 1988).

             Here, the facts justify approval of the Settlement Agreement, as set forth in the Motion.

 The Settlement Agreement preserves assets of the estate by reducing litigation costs and progresses

 the case towards final resolution. Given the nature of litigation, no party was assured of “victory”

 and each party faced the risk of loss. The nature of the asserted defenses to the preference litigation

 would require the parties to conduct extensive, multi-party, fact discovery and likely could not be

 resolved on a summary judgment motion. Accordingly, resolution of the matter would also likely

 require preparation for and attendance at an evidentiary hearing. In the end, the costs of the

 litigation borne by the estate would likely substantially reduce any potential recovery realized by

 the estate. The Settlement Agreement provides the estate with a favorable outcome – recovery of

 $40,000 for unsecured creditors not subject to any claim of James L. Ratcliff and a streamlining

 of issues which may provide for resolution of the Unresolved Claim – all while preserving estate

 assets by avoiding future litigation costs. The Settlement Agreement is the hard-fought bargain

 struck by the parties.


                                                       3
1721405 v1
   Case 19-32928       Doc 282     Filed 09/30/20 Entered 09/30/20 09:01:57           Desc Main
                                   Document      Page 25 of 27

                                          CONCLUSION

        For the foregoing reasons, Debtor respectfully requests that the Court grant the motion and

approve the parties’ Settlement Agreement.



Dated: September 30, 2020                      FOLEY & MANSFIELD, PLLP


                                          BY: /s/ Cameron A. Lallier
                                               Thomas J. Lallier (#163041)
                                               Cameron A. Lallier (#393213)
                                               250 Marquette Avenue, Suite 1200
                                               Minneapolis, MN 55401
                                               Telephone: (612) 338-8788

                                               ATTORNEYS FOR DEBTOR




                                                  4
1721405 v1
 Case 19-32928        Doc 282        Filed 09/30/20 Entered 09/30/20 09:01:57     Desc Main
                                     Document      Page 26 of 27



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In Re:                                                Case No.: 19-32928-MER

Rancher’s Legacy Meat Co.,                            Chapter 11

                       Debtor.

Rancher’s Legacy Meat Co., as Debtor-in-
Possession and the Official Committee of
Unsecured Creditors of Rancher’s Legacy Meat
Co.,

                       Plaintiffs,

v.

Great Western Bank,

                       Defendant, Counter-Claim-
                       Claimant, Cross-Claimant,
                       and Third-Party Plaintiff,
                                                      Adversary No.: 19-3095-MER
v.

James L. Ratcliff,

                       Defendant and Cross-
                       Defendant,

v.

James N. Ratcliff, Jeffrey K. Fredin, and Curtis D.
Fredin,

                       Third-Party Defendants.


 ORDER APPROVING MEDIATED SETTLEMENT IN ADVERSARY PROCEEDING
                       NO. 19-AP-3095-MER


         This matter came before the Court on the Debtor’s Motion for Order Approving a

Mediated Settlement reached by and between the parties in the above-captioned adversary


1721405 v1
 Case 19-32928        Doc 282    Filed 09/30/20 Entered 09/30/20 09:01:57            Desc Main
                                 Document      Page 27 of 27



proceeding during a mediation with Judge Fisher, conducted on August 28, 2020 and September

1, 2020.

        Based on the motion and all papers filed in support of the motion, the oral arguments and

statements of counsel made at the hearing on the motion and all the files, records and

proceedings herein,

        IT IS HEREBY ORDERED:

        1. The motion is GRANTED;

        2. The parties’ Settlement Agreement is approved;




Dated: October ___, 2020                             _____________________________
                                                     Hon. Michael E. Ridgway
                                                     Chief United States Bankruptcy Judge




                                                2
1721405 v1
